Citation Nr: 1002770	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for claimed left ear 
hearing loss.  

2.  Entitlement to an initial compensable evaluation for 
service-connected right ear hearing loss.  

3.  Entitlement to a 10 percent compensable evaluation based 
on multiple noncompensable service-connected disabilities.  



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision by the VA 
RO.  

In January 2010, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.  

As the claim for a higher rating for the Veteran's service-
connected right ear hearing loss involves a request for a 
higher rating following the grant of service connection, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of an initial compensable evaluation for the 
service-connected right ear hearing loss and a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The currently demonstrated left ear hearing loss is shown 
as likely as not to have had its clinical onset during the 
Veteran's active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by left ear hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis  

The Veteran contends that he currently suffers from left ear 
hearing loss that is related to his period of service.  
Specifically, he asserts that, while serving in the 211 Field 
Artillery of the 79th Division, he was exposed to excessive 
noise while on various fire missions that required him to 
employ the use of noise-making artillery.  

During his hearing testimony, the Veteran claimed that the 
tympanic membrane in his left ear was ruptured due to this 
exposure and noted that he is service-connected for otitis 
media as related to that damage.  Further, he argued that the 
same in-service noise exposure that caused damage to his 
service-connected right ear damaged his left ear.  

By way of procedural background, the Board notes a rating 
decision, dated in April 1949, granted service connection for 
otitis media purulent, without loss of hearing, effective 
from February 1946.  

Of preliminary importance, although the Veteran has a current 
diagnosis of left ear hearing loss, as discussed, the Board 
finds that presumptive service connection is not for 
application in this case, as the hearing loss was not 
diagnosed within a year of service.  

Significantly, a service treatment record, dated in June 
1945, reflects diagnoses of rupture of the left tympanic 
membrane, bilateral concussion of the cochlea, and moderate, 
chronic, purulent otitis media.  However, the record is 
negative for findings of or treatment for any hearing loss in 
the left ear.  

Service records indicate that the Veteran's military 
occupational specialty (MOS) was that of gunner, and 
confirmed that his duties included assisting in setting up, 
operating, and maintaining 75 mm howitzers.  

Further, the Board notes that the absence of evidence of a 
hearing disability during service (or of compensable hearing 
loss within the first year after discharge) is not fatal to a 
claim of service connection for hearing loss.  See 38 C.F.R. 
§ 3.385; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the 
medical evidence provides a sound basis for attributing the 
credible evidence of in-service acoustic trauma to the post-
traumatic hearing loss disability.  See Hensley, 5 Vet. App. 
at 159.  

A VA treatment record, dated in June 1946, shows a history of 
a left ear disorder, and findings of perforation of the left 
tympanic membrane, central, involving most of the drum.  

A VA examination report, dated in March 1949, includes 
audiometric findings of pure tone hearing threshold levels in 
graphic instead of numeric form, and reveals a diagnosis of 
hearing within normal limits in the left ear, and left 
chronic suppurative otitis media.  

On the authorized VA audiological evaluation in March 1954, 
pure tone thresholds, in decibels, for the left ear were as 
follows:




HERTZ


500
1000
2000
4000
LEFT
25
25
20
40

The examiner diagnosed the Veteran with residuals, left ear, 
of previous middle ear inflammation analogous to chronic 
suppurative otitis media because of the possibility of 
recurrence of discharge in this ear.  

On the authorized VA audiological evaluation in May 1957, 
pure tone thresholds, in decibels, for the left ear were as 
follows:




HERTZ


500
1000
2000
4000
LEFT
25
25
25
45

The examiner diagnosed the Veteran with left chronic 
suppurative otitis media, and with defective hearing, 
bilateral, mixed type.  

A private audiological evaluation, dated in July 2007, 
included audiometric findings of pure tone hearing threshold 
levels in graphic instead of numeric form.  

As already noted, the Board is precluded from applying 
graphic results to the criteria of 38 C.F.R. § 3.385 (2009) 
to determine the severity of the Veteran's left ear hearing 
loss disability.  See Kelly.  

A VA audiology consultation, dated in March 2008, shows 
findings that pure tone testing revealed mild to profound 
sensorineural hearing loss in the left ear, and word 
recognition at 92 percent.  Numerical test results were not 
indicated.  

Significantly, on authorized VA audiological evaluation in 
June 2008, pure tone thresholds, in decibels, for the left 
ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
50
65
70
85

Speech audiometry revealed speech recognition ability of 84, 
and pure tone testing revealed a mild to profound 
sensorineural hearing loss in the left ear.  The Veteran was 
diagnosed with mild to severe sensorineural hearing loss and 
intermittent bilateral tinnitus.  

The audiologist opined that the Veteran's left ear hearing 
loss was not considered to be stemming from his military 
noise exposure or service-connected otitis media, given 
normal hearing sensitivity in that ear was documented in 
1949, 3 years post military discharge.  However, the 
audiologist opined that it was at least as likely as not that 
right ear hearing loss was connected to the Veteran's 
military service.  

The Board finds notes that the Veteran is shown to have a 
current bilateral hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385.  Although the VA examiner has opined 
that it is less likely than not that left ear hearing loss 
stemmed from the Veteran's military service, the Board finds 
this opinion to be less probative.  

The reasons and bases for relating right ear hearing loss to 
service, and not left ear hearing loss, appears to be 
unsupported by the record.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Hence, in light of the foregoing, the Board finds that the 
evidence is at least in a state of equipoise showing that the 
Veteran's current left ear hearing loss is as likely as not 
due to exposure to acoustic trauma during his active service.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for a left ear hearing loss is 
warranted.  


ORDER

Service connection for a left ear hearing loss is granted.  


REMAND

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected right ear hearing loss, 
which was initially rated as noncompensable (0 percent) 
disabling under Diagnostic Code (DC) 6100, due to the 
inadequacy of the initial evaluation.  38 C.F.R. §§ 4.85 and 
4.86.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable (0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  

If impaired hearing is service-connected in only one ear, the 
non-service-connected ear is assigned a Level I designation. 
38 C.F.R. § 4.85(f).  

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment form either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.  

The Board notes that, in light of the decision to grant 
service connection for left ear hearing loss rendered above, 
the evaluation for right ear hearing loss may be effected.  
The Board finds that the RO should readjudicate the claim for 
an initial compensable rating for service-connected right ear 
hearing loss in consideration of the above determination.  

With respect to the claim involving multiple noncompensable 
service-connected disabilities, VA regulations provide that 
whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2009).  

The Veteran is service connected for otitis media, currently 
evaluated as noncompensable, effective from June 9, 1954, and 
for right ear hearing loss, also evaluated as noncompensable, 
effective from July 26 2007.  

At the outset, the Board notes that, pending the outcome of 
the readjudication of the Veteran's claim for an increased 
rating for right ear hearing loss, along with the 
implementation for the grant of left ear hearing loss, the 
issue of entitlement to a 10 percent compensable evaluation 
based on multiple noncompensable service-connected 
disabilities may be rendered moot.  However, if the Veteran's 
service-connected disabilities remain rated as 
noncompensable, the AMC/RO should proceed with developing the 
Veteran's claim as follows.  

Notably, a March 1949 VA examination report reveals an 
employment history of self-employment, working for a 
contractor, working as a gas attendant, and working for a 
railroad company.  

A March 2008 audiological evaluation indicates findings of a 
history of bilateral hearing loss, a history of military 
noise exposure while working with artillery in service, a 
history of occupational noise exposure while working on the 
railroad, ruptured eardrums in the service, tubes in ears 
many years ago, and occasional tinnitus.  

The Board acknowledges that the evidence of record addressing 
the nature and severity of the Veteran's non-compensable 
service-connected disabilities are insufficient for the 
purposes of determining if these non-compensable service-
connected disabilities establish any significant occupational 
impairment.  In fact, the Veteran's employment status is not 
evident from the record.  

The provisions of VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court is 
applicable to this appeal.  Specifically, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

Accordingly, these remaining matter are REMANDED to the RO 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should readjudicate the claim 
for an initial compensable rating for the 
service-connected right ear hearing loss 
in consideration of the grant of service 
connection for left ear hearing loss.  

2.  If the Veteran continues to receive 
noncompensable ratings for his various 
service-connected disabilities, the RO 
should readjudicate the issue of a 10 
percent evaluation based on multiple, 
noncompensable service-connected 
disabilities.   If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


